         UNITED STATES COURT OF INTERNATIONAL TRADE

 I.D.I. INT’L DEV. AND INV. CORP.,
       Plaintiff,
 v.                                         Ct. No. 20-00107
 UNITED STATES,
                                            Before: M. Miller Baker, Judge
       Defendant,
 and
 CATFISH FARMERS OF AMERICA,
 et al.,
       Defendant-Intervenors.

                                 JUDGMENT

       For the reasons stated in Slip Opinion 21-82 (ECF 59), it is hereby

       ORDERED that Plaintiff’s motion for judgment on the agency record

(ECF 30, confidential; ECF 31, public) is DENIED, and it is further

       ORDERED that Defendant and Defendant-Intervenors are GRANTED

judgment on the agency record, and it is further

       ORDERED that the portions of the U.S. Department of Commerce’s fi-

nal decision in this matter that relate to Plaintiff are SUSTAINED.

Dated:       July 6, 2021                        /s/ M. Miller Baker
             New York, New York                  M. Miller Baker, Judge
